Willard Bartlett, J.:
Inequality ás a ground for relief by certiorari under the Tax Law (Laws of' 1896, chap. 908, § 250 et.seq.) must be something more than a valuation disproportionate- to that placed upon a few other pieces of property in the same vicinity. This is the most that the ■ proof in behalf of the relators can be held to have established- in the present case. If one’s own assessment “is not out of proportion as compared with valuations generally on the same roll, it is immaterial that somemne neighbor is assessed too little and another too much.” (Cooley Taxn. [2d ed.] 410.) This doctrine has been adopted by the Court of Appeals in construing chapter 269 of the Laws of 1880 from which the certiorari provisions of the present Tax Law are -derived. (People ex rel. Warren v. Carter, 109 N. Y. 576, 581; People ex rel. Allen v. Badgley, 138 id. 314, 317.) It is fatal to the case of the, appellants. .
Moreover, I agree with the-opinion expressed by Mr. Justice Gaynor at Special Term that the comparison made by the relators is with property not in the same circumstances or category with their own.
The order should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.